Case 1:19-cv-00510-MJT-KFG Document 20 Filed 09/20/20 Page 1 of 1 PageID #: 45



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                           BEAUMONT DIVISION


JESSIE HARDIN                                            §

VS.                                                      §               CIVIL ACTION NO. 1:19-CV-510

TDCJ, LEBLANC UNIT                                       §

                              ORDER ADOPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Jessie Hardin, an inmate currently confined at the Leblanc Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against the defendant the TDCJ,

Leblanc Unit.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends the civil rights action be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1

                                                     ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.
                                                   SIGNED this 20th day of September, 2020.




                                                                             ____________________________
                                                                             Michael J. Truncale
                                                                             United States District Judge

       1
           Plaintiff received a copy of the Report and Recommendation on May 27, 2020 (docket entry no. 19).
